 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocal studio, field, and network traffic, cues, and timings.In addition,he directs the use of proper fill material in the case of technicalfailure, insures that NBC telecast standards are observed, and actsas production director 6 on programs, usually newscasts, telecast froma small studio adjacent to the master control room.The night operations supervisor' is in charge of evening programoperations.This individual works only 5 nights a week.On theother 2 nights, the operations director working the evening shift isin charge.Similarly, on the 2 days of the week when the programdirector and program operations supervisor are not on duty, theoperations director on the day shift functions in their place.As theoperations directors regularly act as supervisors for substantial periodsof time in the course of their workweek, we find that they are super-visors and shall exclude them from the unlt.8We find that all nonperforming employees in the program depart-ment of Television Station WNBW, Washington, D. C., includingstaging services assistants, but excluding program manager, programoperations supervisor, night operations supervisor, operations di-rectors, film editor, production directors, associate directors, stagingservices supervisors, and other supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.[Text of Direction of Electionomitted frompublication in thisvolume.]MEMBERS MURDOCK and STYLES took no part in the considerationof the above Decision and Direction of Election.6Employees classified as production directors are concededly supervisors4This is a newly created position to which a former operations director ham been pro-moted.All parties have agreed that the position is supervi orN8Trnnessee Coach Company,88 NLRB 253,The Texas Company,85 NLRB 1211UNITEDMINEWORKERS OF AMERICA, DISTRICT 31; UN1TIU)MINEWORKERS OF AMERICA, LOCAL No. 4050; UNITED MINI', WORKERS OFAMERICA, LOCAL No. 4060; UNITED MINE WORKERS OF AMERICA,LOCAL No. 4346; UNITED MINE WORKERS OF AMERICA, LOCAL No.1379; UNITED MINE WORKERS OF AMERICA, LOCAL No. 6,593; UNI'rEDMINE WORKERS OF AMERICA, LOCAL No. 2338; UNITED MINE WORK-ERS OF AMERICA, LOCAL No. 4047; and UNITED MINEWORKERS OFAMERICA, LOCAL No. 4740and L. E.CLEGIIORNUNITED MINE WORKERS OF AMERICA, DISTRICT31, and UNITED MINEWORKERS OF AMERICA, LOCALNo.8327andB.B.SWANEY,1NC.CasesNos.6-CB-87 and 6-CB--105. July 25, 195195 NLRB No. 73 UNITED MINE WORKERS OF AMERICA, DISTRICT 31Decision and Order547On March 5, 1951, Trial Examiner Allen MacCullen issued his In-termediate Report in this consolidated proceeding, finding that Re-spondents United Mine Workers of America, District 31, and itsLocals Nos. 4050, 4346, 1379, 2338, 4047, and 8327 have engaged inand, were engaging in certain unfair labor practices in violation ofSection 8 (b) (1) (A) of the Act and recommending that they ceaseand desist therefrom and take certain affirmative action, as set forthin the copy of the Intermediate Report attached hereto.He alsofound that Respondents United Mine Workers of America, LocalsNos. 4060, 6593, and 4740 had not engaged in unfair labor practicesalleged in the complaint to be in violation of Section 8 (b) (1) (A)and recommended that the complaint be dismissed as to them. There-after, the Respondents filed exceptions and a, supporting brief.TheRespondents also requested oral argument, which request is herebydenied, because in our opinion, the record and brief adequatelypresent the issues and the positions of the parties.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.2With the additional explication set forth below, the rulings are herebyaffirmed.The Board has considered the Intermediate Report; theexceptions and brief, and the entire record in the case, and herebyadopts the findings,3 conclusions, and recommendations of the TrialExaminer, with the following additions and modifications :1.In their brief, the Respondents renewed their joint and severalmotions to dismiss the complaint on the following procedural,"rounds, among others: (1) An alleged lack of proper service ofcopies of the charges, the amended charges, and the complaint; (2)the refusal by the Examiner to grant the Respondents' motion tosever the Cleghorn matter from the Swaney matter; (3) the TrialExaminer's refusal to grant a motion for a more particular bill ofparticulars and to treat the limited bill which Was served upon Re-spondents as defining the scope of litigation; and (4) the Trial Ex-'Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston,Reynolds,and Styles].2The Respondents'brief contains 22 record citations to comments by the Trial Examinerwhich they contend illustrate a "protective attitude"toward the General Counsel's wit-nesses.We have carefully considered the Trial Examiner's conduct during the hearing andfind that the instances of abruptness and impatience evidence neither bias nor prejudice.We likewise find no warrant in the record for the contention that the Trial Examiner, bysuggestions,advice, and counseling of witnesses,assisted in the prosecution of the case.SeePennwoven,Inc.,94 NLRB 175.Although no exception was taken to the Trial Examiner's finding and it does not affectour order herein,we note that the Trial Examiner erred in finding that the Board wouldnot assert jurisdiction over Swaney Trucking Company.a business organization whichclearly constituted an integral part of B. H.Swaney's over-all operations.SeeSomersetClassics,Inc., etal.,90 NLRB 1676;Metropolitan Life Insurance Company, ParklabreaResidentCommunity,93 NLRB 381 ;Paul W. Speer, Inc.,94 NLRB 317..)61974-52-vol..)5---16 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDaminer's refusal to permit cross-examination on subjects not coveredby direct examination and his refusal to permit the record to bevouched,4 as to excluded testimony.Like the Trial Examiner, wefind no merit in any of the motions to dismiss the complaint,and allsuch motions are hereby denied.(a)As to the first ground, it is clear that the charges were notdefective because they were addressed to respondent labororganiza-tions, rather than to officers therein,' or that service was made by theBoard rather than by the charging party.Nor was the service or theproof of service thereof impaired by the fact that the charges werenot personally served but were delivered to unaddressed persons whoaccepted service, signing return receipts as agents for the addressees.6(b)As to the second, we find no reason to reverse our earlier de-termination that these cases were properly consolidated, pursuant toSection 203.33 of the Board's Rules and Regulations, Series 5 (Section102.33, as recently amended) .7The Trial Examiner did not considerevidence pertinent to Case No: 6-CB-87 as applicable to Case No.6-C.B-105 s(c)With respect to the third ground, it seems plain that the Re-spondents were adequately advised by the complaint as to the natureof the violations. charged, the manner by which they had engaged inunfair labor practices, and the approximate time and place at whichthe illegal acts were committed. -Accordingly, the denial of the mo-tion for a faller bill of particulars was not prejudicial.'Nor is thisresult inconsistent with judicial holdings in relation to Rule 12 (e)of the Federal Rules of Civil Procedure, upon which the Respondentsrely.''In addition, the record shows that the facts and issues intro-duced by the General Counsel were fully litigated and that at notime during the hearing did the Respondents claim surprise or ask fora postponement.Accordingly, we find no prejudice in the TrialExaminer's ruling that the bill of particulars did not define the scopeof litigation."(d)As to the fourth ground, by requiring in Section 10 (b) of theAct that U. S. district court rules of evidence be followed in complaintproceedings "so far as practicable," Congress clearly intended to. leave4See Rule 43(c) of the Federal Rules of Civil Procedure,which provides for the inclusionin a record of the evidence excluded by an objection to a question propounded to a witness.8N. L. R.B. v. United Mine Workers of America,District 31,190 F. 2d 251(C. A. 4),enfg. 92 NLRB No. 146.6 SeeThe AnnArborPress,85 NLRB 58, 60, enfg., 188 F. 2d 917 (C. A.6) ; QuarlesManufacturing Company,83 NLRB 697.'SeeHearst Publications,Incorporated,et a^l.,39 NLRB 1245 approved 322 U. S. 111,at 114, fn. 4.s On November 7, 1950, the Board denied the Respondent's request for special permissionto appeal to the Board from the Trial Examiner's ruling on this matter.Tower Hosiery Mills, Inc.,81 NLRB 658, 666, enfd. 180 F. 2d 701, cert. den. 340U. S. 811.10 SeeHummel v. Wells PetroleumCo., 111F. 2d 883(C. A. 7).11SeePremier Worsted Mills,85 NLRB 985. UNITED MINE WORKERS OF AMERICA, DISTRICT 31549"it largely to the discretion of the Board and the examiner whetherthey shall apply the rules of evidence or not." 12We therefore findno prejudice in the fact that the Trial Examiner followed Rule 43 (b)of the Federal Rules of Civil Procedure by limiting cross-examinationto the subject matter of the examination-in-chief,ls although he chosenot to follow Rule 43 (c) by permitting the vouching of the recordfor excluded evidence.Moreover, the excluded. evidence was, as theTrial Examiner ruled, largely immaterial.142.We agree with.the Trial Examiner's findings that in Case No.6-CB-87, District 31, and Locals Nos. 4050, 4346, 1379, 2338, and 4047violated Section 8 (b) (1) (A) of the Act in that their identified repre-sentatives, officers, and members directed and participated in theactivities fully described in the Intermediate Report.This conductfollowed the pattern of restraint, coercion, and intimidation found tohave been employed by Respondent District 31 in theBitner FuelCompanycase 13 and was clearly calculated to restrain and coerceCleghorn's nonunion employees in their right to refrain from assistingin the concerted activities in which the Respondents were then en-gaged by refusing to work until the end of the United Mine Workers'strike.For the reasons stated by the Trial Examiner, we find thatDistrict 31 and the afore-mentioned Locals are responsible for thisconduct.3.We also agree with the Trial Examiner's findings that in CaseNo. 6-CB-105, District 31 and Local No. 8327 violated Section 8 (b)(1) (A) of the Act by similar coercive conduct, designed to coerceand compel employees of Swaney to assist in the concerted activities inwhich they were jointly engaged by refusing to work until Swaneyrecognized Local No. 8327 as the representative of the employeesof Swaney Trucking Company.16District 31 contends that Local No. 8327 was defunct when theunfair labor practices herein took place and that the present LocalNo. 8327, having been reactivated at a different operation involvingdifferent personnel, cannot be charged with responsibility for the actsof former members of the defunct union.We find no merit in thiscontention.Up to and including March 1950, there was a history ofcollective bargaining between B. H. Swaney & Sons, Inc., and UnitedMine Workers of America, District 31 and its Local 8327. In Janu-Senator Taft in 93 Daily Cong.Rec. 6676, June 6, 1947.13 SeeJaques Power Saw Co.,85 NLRB 40.14E. g. evidence relating to when the title of coal sold to an out-of-State customer passed(See Intermediate Report,p. 556) ;and to possible bad faith on the Swaneys'part (SeeSunset Line and Twine Company, 79NLRB 1487).1sUnitedMine Workersof America,District 31, etat.,92 NLRB 953,enfd. 190 F. 2d251 (C. A. 4).16Cf.United Mine Workers of America,et al.(Union SupplyCompany),90 NLRB 436. 550DECISIONS Or, NATIONAL LABOR RELATIONS BOARDary 1950, the individuals employed as truck drivers for B. H. Swaney& Sons, Inc., including three officers of Local 8327, became the em-ployees of Swaney Trucking Company, a newly organized partnership,which was not covered by the contract.Kittle, the president of Local.8327, called a meeting of Swaney Trucking Company employees inMarch 1950 to revitalize the Local and acted as spokesman for the.group which on April 3 requested a contract recognizing the UnitedMine Workers as representative for the drivers.Shear, the record-ing secretary of Local 8327, issued the strike call for April T.All.officers, or former officers, of Local 8327 were active participants inthe strike and in the violent conduct which is the subject of the com-plaint herein.And B. H. Swaney had received no communicationconcerning any dissolution of Local 8327. In view of the absenceof evidence that Local 8327 was discontinued with the transfer ofthe drivers, we infer and find that it existed at the time the unfairlabor practices took place: 7.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, United MineWorkers of America, District 31, and Locals Nos. 4050, 4346, 1379,2338, 4047, and 8327, their officers, representatives, agents, successors,and assigns shall :1.Cease and desist from :(a)Restraining and coercing the employees, or any of them, ofL. E. Cleghorn and B. H. Swaney, Inc., or any other employees en-gaged in mining operations within the' geographical limits of thejurisdiction of District 31, United MineWorkers of. America, inthe exercise of the rights guaranteed them by Section 7 of the Act,by exerting force, or committing acts of force and violence againstsaid employees, or any of them, or by using or threatening to useforce or violence, or by taking or threatening to take punitive actionor economic reprisals against any of said employees, unless said em-ployees join in the concerted activities or become members of saidDistrict 31 and/or the said Locals, or any of them.(b) In any manner restraining and coercing said employees or anyof them, in the exercise of their right to refrain from any or all ofthe concerted activities guaranteed them by Section 7 of the Act.17Cf.International Union,United Mine Workers of America;and John L.Lewis(Jones &Laughlin Steel Corporation).83 NLRB 916,footnote S.The Respondent District 31's fur-ther contentionthat the presentLocal 8327 cannot be chargedwith responsibility for theunfair labor practices of a predecessor is likewise without merit.Even if Local 8327 beviewed as a successor of anowdefunct local,our Order will run,as usual,against Local No.8327,and its"successors and assigns."SeeNew.York Shipbuilding Corporation,etal., 89NLRB 1446, 1454. UNITED MINE WORKERS OF AMERICA, DISTRICT 315512.Take the following affirmative action, which the Board finds will'effectuate the policies of the Act :(a)Post in conspicuous places in the business offices of District 31,United Mine Workers of America, and in the business offices of Locals.Nos. 4050, 4346, 1379, 2338, 4047, and 8327 where notices and com-munications to members are customarily posted, copies of the noticeattached hereto as Appendix A.,,8 Copies of the notice, to be furnishedby the Regional Director for the Sixth Region, shall, after beingsigned by official representatives of District 31, United Mine WorkersAmerica, and United Mine Workers of America, Locals Nos. 4050,-4346,1379, 2338, 4047, and 8327, respectively, be posted by said Unions,as aforesaid, and n-maintained by them for a period of sixty (60) daysthereafter.Reasonable steps shall be taken by Respondents, and each,of them, to insure that said notices are not altered, defaced, or coveredby any other material.(b) Sign, as aforesaid, and mail sufficient copies of the said notice,attached hereto as Appendix A, to the Regional Director for theSixth Region, for posting, the employers operating said mines andtipples being willing, at each of the mines and tipples involved inthis proceeding in the places thereat where notices, bulletins, or.communications to the employees of said mines and tipples are cus-tomarily posted.Such copies of the notice shall be furnished Re-spondents by the said Regional Director.(c)Sign, as aforesaid, and forward to each local of District 31, of.United Mine Workers of America, a copy of the notice attached hereto.asAppendix A, with accompanying instructions directing and order-ing the proper officers of the local to post and maintain same for aperiod of sixty (60) consecutive days thereafter, at the office, head-quarters, or meeting place or places of said local, in the place thereatwhere notices, bulletins,, and communications to members of the localare customarily posted; or, if the local does not have an office, head-quarters, or regular place of meeting, or place where communicationsto the members are customarily posted, that said notice be communi-cated to the membership of the local in the manner, and by the means,in which notices, bulletins, or communications are customarily trans-mitted to their members. Copies of the notice for such purpose shallbe furnished Respondents by the said Regional Director.(d)Notify the Regional Director for the Sixth Region in writing ,within ten (10) days from the date of this Order, what steps the Re-spondents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that Respondent Locals 6593, 4060, and 4740violated Section 8 (b) (1) (A) of the Act, and that Respondents11 In the event that this order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words, "A Decision and Order,"the words,"A Decree ofthe United States Court of Appeals Enforcing." 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDDistrict 31 and Locals 4050, 4346, 1379, 2338, 4047, and 8327 violatedSection 8 (b) (1) (A) by restraining and coercing the employees ofSwaney Trucking Company, Howard T. Mitchell, and Paul Crites.Appendix ANOTICEPursuant to a Decision and Order of the National Labor Relations:Board, and iii order to effectuate the policies of the National Labor-Relations Act, as amended, we hereby give notice that :We, United Mine Workers of America, District 31, and UnitedMine Workers of America, Locals Nos. 4050, 4346, 1379, 2338,.4047, and 8327 and each WILL NOT restrain and coerce the employees, or any of them, working at any of the mines andtipples operated by L. E. CLEGHORN and B. H. SWANEY, INC., orany employees engaged in mining operations within the geograph-ical limits of the jurisdiction of United Mine Workers of America,_District 31, in the exercise by them of the rights guaranteed to.them in Section 7 of the National Labor Relations Act, asamended, by exerting force, or committing acts of force or vio-lence against said employees, or any of them, or byusing orthreatening to use force or violence, or by taking or threatening:to take punitive action or economic reprisals, against them, or anyof them, unless said employees join in the concerted activities orbecome members of said United Mine Workers of America, Dis-trict 31, and/or United Mine Workers of America, Locals Nos..4050, 4346, 1379, 2338, 4047, and 8327, or any of them.FURTHER, WE WILL NOT in any manner restrain and coerce sai&employees, or any of them, in the exercise of their rightto refrainfrom any or all of the concerted activities guaranteed to themby Section 7 of the National Labor Relations Act, as amended.UNITED MINE WORKERS OF AMERICA,DISTRICT 31,Union.By ---------------------------------------(Representative)(Title)UNITED MINE WORKERS OF AMERICA,LOCAL No. 4050,Union.By ---------------------------------------(Representative)(Title)UNITED MINE WORKERS OF AMERICA,LOCAL No. 4346,Union.By ---------------------------------------(Representative)(Title) UNITED MINE WORKERS OF AMERICA,DISTRICT 31UNITED MINE WORKERSOFAMERICA,LOCAL No. 1379,553Union.By ---------------------------------------(Representative)(Title)UNITED MINE WORKERS OF AMERICA,LOCAL No. 2338,Union.By ---------------------------------------(Representative)(Title)UNITED MINE WORKERS OF AMERICA,LOCAL No. 4047,Union.By--(Representative)(Title)UNITED MINE WORKERS OF AMERICA,LOCAL No. 8327,Union.By ---------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by L. E. Cleghorn,hereinafter called Cleghorn, andB.H. Swaney,Inc.,hereinafter called Swaney,the General Counsel of theNational Labor Relations Board,' by the Regional Director of the.Sixth Region(Pittsburgh,Pennsylvania),issued a complaint dated October 13, 1950, againstUnitedMine Workers of America, District 31 (hereinafter called District 31),and United Mine Workers of America,Local No. 4050,Local No. 4050, Local No.4346, Local No. 1379, Local No. 6593,Local No. 2338,Local No. 4047,Local No.4740,and Local No. 8327(hereinafter called the Locals, and District 31 and theLocals being hereinafter collectively called Respondents),alleging that Respond-ents had engaged and were engaging in unfair labor practices affecting commercewithin the meaning of Sections8 (b) (1) (A)and 2(6) and(7) of the NationalLabor Relations Act, as amended(hereinafter called the Act), 61 Stat. 136.Copies of the charges, amended charges,the complaint,and a notice of hearingwere duly served upon Respondents,Cleghorn, and Swaney.Withrespect to the unfair labor practices, the complaint alleged in substancethat Respondents by their various officers, agents,and representatives engagedin mass picketing of Cleghorn's and Swaney's properties,use of physical force,threats of bodily injury and force,intimidation,barring of ingress and egressto Cleghorn's and Swaney's premises, damaging of Cleghorn's and Swaney'sproperties,and forcible shutdown of Cleghorn's and Swaney's operations in order1The General Counsel and his representative at the hearing are referred to as the Gen-eral Counsel.The National Labor Relations Board is herein called the Board. 554DECISIONSOF NATIONAL LABOR RELATIONS BOARDto compel the employees of Cleghorn and Swaney, and, employees of SwaneyTrucking Company, Howard T. Mitchell, and Paul Crites (hereinafter calledrespectively Trucking Company, Mitchell, and Crites), independent contractorsunder contract with Swaney, to cease work and join in Respondent's concertedactivities, and by such conduct restrained and coerced the employees of Cleghorn,Swaney, Trucking Company, Mitchell, and Crites in the exercise of the rightsguaranteed in-Section 7, within the. meaning of.Section 8 (b) (1) (A) of the Act.Respondents filed a motion to dismiss the complaint alleging, among otherthings, that the charges and the complaint were not duly and legally served, thatthe several charges are insufficient and do not comply with the Board's Rulesand Regulations, that the complaint was based on alleged unfair labor practicesoccurring more than 6 months prior to the filing and service of the charges; and.afurther motion requesting a bill of particulars, which motions were referredto Trial Examiner J. J. Fitzpatrick, who denied the motion to dismiss the com-plaint and ordered the General Counsel to furnish a bill of particulars incertain respects.This was clone.Thereafter, Respondents, reserving all rights,.filed a joint and several answer denying every allegation of the complaint.Pursuant to notice, a hearing was held in Clarksburg, West Virginia, fromNovember 21 to December 15, 1950, before the undersigned, Allen MacCullen,the Trial Examiner duly designated by. the Chief Trial Examiner.All partieswere represented by counsel, participated in the hearing, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues.At the opening of the hearing, Re-spondents renewed their motions to dismiss the complaint and for a moredetailed bill of particulars, which motions the undersigned denied.During the course of the hearing, rulings were reserved upon the admissibilityof the testimony of Charles Plivelich concerning certain transactions he hadwith Ken Stalnaker as an organizer for District 31 in July and August 1950, andthe admissibility of General Counsel's Exhibits 17-A, 17-B, and 24.Respondentsmoved to strike the testimony of Plivelich for the reason that it related to transactions with Stalnaker at least 2 months after the last of the alleged unfairlabor practices with which Respondents are charged, and did not tend to provethe agency of Stalnaker at that time. There was other testimony that Stalnakerwas an agent for District 31 in 1949 and in the early part of 1950.While thetestimony of Plivelich standing alone does not establish the agency relationshipof Stalnaker prior thereto, taken with the other testimony showing the rela-tionship as late as April 1950, it does establish that such relationship continuedat least until July and August 1950, and may be considered in determining thereasons for his activities in April and May 1950 on behalf of Respondents, par-`ticularly in view of the absence of any proof offered by Respondents that Stal-naker was not acting in the same representative capacity during April and May1950.The motion. to strike Plivelich's testimony is denied.General Counsel offered as Exhibits 17-A and 17-B certificates of the DeputyCommissioner Department of Motor Vehicles of the State of West Virginia certi-fying to the ownership of certain automobiles as shown by State registration tagsfor the year 1949-50.Respondents objected to the receipt of these exhibits andreserved the right to present argument in support of their objections in briefto be submitted after the close of the hearing. As Respondents have not renewedthe objections to the receipt of these exhibits in their brief and have presentedno argument in support thereof, it is assumed they have waived their objectionsand the exhibits are received as General Counsel's Exhibits 17-A and 17-B.General Counsel also offered as General Counsel's Exhibit 24 a certified copyof an answer filed by certain individuals as members of Local No. 8327, United UNITED MINE WORKERS OF AMERICA, DISTRICT 31555Mine Workers of America, in the Circuit Court of Harrison County, West Vir-ginia, as an admission that the said Local was a labor organization at that time.Respondents objected on the grounds that the exhibit was not properly authenti-cated,and that it was irrelevant and immaterial.The objections are overruledand the exhibit is received as General Counsel's Exhibit 24.At the conclusion of the hearing Respondents renewed their motion to dismissthe complaint for the reasons hereinabove set forth, and for the additionalreason that General Counsel failed to sustain by proper legal evidence the alle-gations of the complaint and for other reasons not necessary to relate here.Respondents'motion to dismiss the complaint as to Locals Nos. 4060, 4740, and6593 is granted for the reason that General Counsel offered no legal evidence tosustain the allegations of the complaint as to these three locals.Respondents'motion to dismiss the complaint and strike the evidence relating to all allegedunfair labor practices occurring more than 6 months prior to the filing andservice of the charges and amended charges, and Respondents'motion to dismissthe complaint as it relates to coercing and interfering with the employees ofMitchell and Crites,are disposed of by the findings and conclusions hereinaftermade. In all other respects Respondents'motion is denied.General Counsel'sunopposed motion to conform the pleadings to the proof with respect to minorvariances was granted.General Counsel argued orally,and thereafter,pursu-ant to leave granted to all parties,the General Counsel and Respondents filedbriefs with the undersigned which have been considered.Upon the entire record in the case and from my observation of the witnesses,I make the following :FINDINGS OF FACT1.COMMERCEA. The business of CleghornDuring the year from September 1, 1949, to August 30, 1950, L. E.Cleghorn,as an individual,has been engaged in coal mining in Harrison,Upshur, andLewis Counties,in the State of West Virginia,operating 8 strip mines and 4coal tipples;he owns and operates 16 coal trucks,and in addition at times uses60 or 70 trucks operated under contract with independent contractors;in haulingcoal from his strip mine operations to the tipples where the coal is cleaned andloaded into railroad cars for shipment,the coal being sold to brokers and shippeddirectly to customers.During the period aforesaid,he has purchased over$500,000 worth of materials and about $175,000 worth of new equipment.Hepurchases 80 percent of his materials and equipment locally and 20 percent ispurchased out of the State of West Virginia, and shipped directly to him.Mostof the materials and equipment purchased by him locally is manufactured out ofthe State of West Virginia and shipped to local dealers in West Virginia.Dur-ing the time aforesaid he has mined and shipped over $2,000,000 of coal, 95 per-cent of which was shipped directly to out-of-State customers.During the period from October 1, 1949, to September 30, 1950, B. H. Swaney,Inc., was aWest Virginiacorporation,engaged in strip mining operations in theCounty of Harrison, State of West Virginia, and during the period aforesaid itpurchased materials and equipment locally in West Virginia* to the amount of$254,706.31 and $22,486.14 out of the State of West Virginia and shipped to itinWest Virginia ; during the said period it mined and shipped $654,195.43 worthof coal to customers all located out of the State of West Virginia.Respondents contended that Cleghorn and Swaney were. not engaged in inter-state commerce,primarily because of a contractual arrangement whereby Cleg- 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDhorn and Swaney sold their coal to a brokerage company, which in turn soldthis coal to the various out-of-State customers.By cross-examining GeneralCounsel's witnesses, Respondents sought to establish when title to the coalpassed.General Counsel objected to the questions as ilnmaterial and irrelevantand the objection was sustained.The determination of this question was notmaterial.As the Supreme Court said inN. L. R. B. v. Fainblatt,306 U. S. 601(1939), "It was not any the less interstate commerce because the transportationdid not begin or end with the transfer of title of the merchandise transported." 2I find that Cleghorn and Swaney were engaged in commerce within themeaningof the Act.B. Thebusinessesof Trucking Company, Mitchell, and CritesSwaney Trucking Company was a partnership engaged in operating a fleet oftrucks hauling coal for Swaney and others in the State of West Virginia. Duringthe time material to this hearing, the total amount of services rendered by theTrucking Company amounted to $25,272.74, all of which was for local hauling.Howard T. Mitchell was a contract carrier operating two trucks engaged inhauling coal in the State of West Virginia for Swaney and others.His totalbusiness for the period from October 1, 1949, to September 30, 1950, amounted to$7,500.Paul Crites owns and operates three trucks engaged in hauling coal in theState of West Virginia for Swaney and others.During the year from October1949 to October 1950, his total business amounted to $9,000.Following the policy of the Board that it would not effectuate the purposesof the Act to assert jurisdiction over local enterprises which furnish goods orservices valued at less than $50,000 a year to employers who are engaged ininterstate commerce, I shall recommend that the complaint be dismissed insofaras it alleges that the Respondents restrained and coerced the employees ofTrucking Company, Mitchell, and Crites .3II.THE ORGANIZATIONS INVOLVEDGeneral Counsel offered no proof that Local No. 6593 and Local No. 4060 werelabor organizations, and I shall recommend that the complaint be dismissed asto these two locals. I find that all of the other Respondents are labor organiza-tions within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe events pertinent to the issues in this hearing involved two separate anddistinct courses of activities by District 31 and the various Locals and will betreated separately in this Report.One involved the operations of Cleghorn attimes when the members of United Mine Workers were on a 3-day week andduring the period of their total strike, and sought to restrain Cleghorn's em-ployees from working during this period; and the other involved the operationsof Swaney and affiliated companies following the settlement of the total strikeof the members of United Mine Workers, and sought to organize the employeesof Swaney and its Sffiliated companies.Cleghorn's employees had never been organized and he always operated inde-pendently of any contractual relations with Respondents, or any of them.ThezSee alsoBitner Fuel Company,92 NLRB 953.8Hollow Tree Lumber Company,91NLRB 635;Bitner Fuel Company,supra. UNITED MINE WORKERS OF AMERICA, DISTRICT 31557,Events alleged as unfair labor practices occurred on September 19, October 22,and December 1, 1949, and January 17 and 30, and February 1, 8, and 10, 1950, andbad as their object the closing of Cleghorn's operations during the period theUnited Mine Workers were striking, and thus raised the issue whether such-activities restrained and coerced Cleghorn's employees in the exercise of rights.guaranteed by Section 7 of the Act in violation of Section 8 (b) (1) (A) thereof.The situation involving Swaney's operations was somewhat more complicated.In 1949, Swaney & Sons, Inc., a company affiliated with Swaney, was operating,certainminingproperties inWest Virginia. Its employees were organized asLocal No. 8327, and Swaney & Sons, Inc., was under contract with District 31. In-early 1950, Swaney & Sons, Inc., ceased active operations,and its employeeswere offered positions with other Swaney companies. Several of its truck driversapplied to the Swaney Trucking Company, another affiliate of Swaney, for posi-tions and were employed by that company early in 1950.At the time these truckdrivers transferred to the Trucking Company they were members of Local No.8327.The record discloses no union activity by these truck drivers during the strike.of the mine workers in the early part of 1950, but about the time of the signingof the National Bituminous Coal Wage Agreement between United Mine Workers..of America and various operators and coal associations, they became active andcalled a meeting of Local 8327 sometime in March 1950 and sought to induceother employees of the Trucking Company to become members of their union.,On April 3, 1950, Paul Keener and Howard Kittle, two of the truck drivers,purporting to represent the Trucking Company employees, had a meeting withP. S. Hill and other officers of the Trucking Company.Keener and Kittle toldBill the employees wanted United Mine Workers of America to represent them,.and Hill informed Keener and Kittle he would be glad to meet with the unionrepresentatives if they could show that they represented the majority of the,employees, and Keener informed Hill that they would have a representative ofUnited Mine Workers contact Hill.This meeting with representatives of theUnited Mine Workers on behalf of the Trucking Company employees was neverheld.About this same time, representatives of District 31 sought to induce Swaneyto recognize that organization as the representative of its employees. In March-1950, Swaney received two letters, one dated March 7 and the other dated March23, purporting to be signed by C. J. Urbaniak, president of District31, advising.Swaney of the signing of the National Bituminous Coal Wage Agreement, andthat as an independent operator Swaney would be required to sign a separate,contract, and directing Swaney to call at the Fairmont, West Virginia,office ofDistrict 31 and sign the 1950 agreement. Shortly after the receipt of these twoletters, B.H. Swaney,presidentof Swaney,met KenStalnaker,an organizerand representative of District 31, on the. highway, and Stalnaker suggested to:Swaney a meeting with representatives of District 31 for the purpose of signing.a contract with that District.A meeting wasarranged,and onMarch 30, 1950,Harry Bennett, secretary-treasurer of District 31, and Ken Stalnaker called atSwaney's Charleston office and ameeting washeld with B. H. Swaneyand P. S.Hill, representing Swaney.Bennett and Stalnaker requested Swaney to signa contract with. District 31 as the representative of the employees of Swaney and:Swaney & Sons, Inc.No mentionwas madeby eitherBennett or Stalnaker ofthe Trucking Company.Hill informed Bennett andStalnakerthat Swaney &Sons,Inc., was discontinuing its operations, and that he, Hill, had serious doubtsifDistrict 31 represented the employees of Swaney,and asked Bennett andStalnakerto producesome evidence of the factthat District 31 represented the 558DECISIONS OF NATIONAL LABOR RELATIONS BOARD.employees, and suggested a Board election.Bennett informed Hill that in suchan election District 31 could not appear on the ballot.The meeting then ad-journed until the following week, April 6, 1950.On April 6, 1950, Bennett and Stalnakeragainmet with Hill.Hill askedBennett and Stalnaker whom they, represented, and'Bennett said that their onlypurpose in coming to the meeting was to get Swaney to sign a contract withDistrict 31, and that if Swaney did not sign' the contract right then, its em-ployees would not work the next morning. Again no mention was made byeither Bennett or Stalnaker that they were seeking a contract for the TruckingCompany employees.Following this meeting the truck drivers of the Trucking Company, who weremembers of Local 8327, refused.to work on the morning of April 7, 1950; unlessthe Trucking Company signed a contract with United Mine Workers of America.All of the remaining employees of the Trucking Company who were not mem-bers of Local 8327, and all of Swaney's employees continued to work.Begin-ning on the morning of April 7, 1950, and continuing for some time thereafterthe striking truck drivers and representatives and members of District 31 set uppicket lines adjacent to Swaney's tipple and on the highway leading from thetipple to the strip mine operated by Swaney and engaged in activities whichGeneral Counsel contends violated Section 8 (a) (1) (A) of the Act.Respondents called no witnesses and 'offered no evidence.By vigorous. andlengthy cross-examination of General Counsel's witnesses, Respondents soughtto confuse the witnesses as to dates and events occurring on particular days inan apparent attempt to secure contradictions from the witness of testimonygiven by other witnesses.On the whole this met with little . success, and thetestimony of General Counsel's witnesses stands uncontroverted.Officers of theLocals failed to appear and produce records as called for by subpoenas dulyserved upon them by General Counsel.In their brief, Respondents have made no argument on the merits, but rely-principally upon technical matters, all of which are disposed of herein.13.Restraint and coercion of Cleghorn's employeesCleghorn tipple, the scene of much of the activities of Respondents, is locatedon a narrow strip of land immediately adjacent to, and running parallel withand on the left of a public highway extending from Lost Creek to Clarksburg,West Virginia.There is a private road on the property extending along theentire operation and parallel with the public highway.Trucks enter this privateroad at the point nearest Lost Creek and pass a gas pump first, then the scalesand scale house and office, where the trucks are weighed.The trucks then driveup a ramp and dump their coal at the top of the ramp into a bin, and descendthe other side of the ramp back onto the private road, and leave from the otherend of the property onto the public highway. The coal dumped by the trucksinto the bin is conveyed to the top of the tipple where it is crushed and cleaned,,and is then dumped into railroad coal cars on a side track running under thetipple and 10 or 12 feet below the level of the public highway and the surround-ing property.The coal is hauled over public highways from what is known as.the Daugherty strip mine about 41/2 to 5 miles from the tipple. There areusually about 14 employees working at the tipple..1.September 19, 1949On September 19, 1949, operations started at the tipple between 6: 30 and 7o'clock in the morning.About 10: 30 o'clock that morning about 30 to 40 auto- UNITED MINE WORKERS OF AMERICA,DISTRICT 31559mobiles drove up to the property on the public highway and stopped opposite theproperty blocking entrances thereto from the highway.About 125 men' got outof these cars and came on to the tipple property cursing and threatening the em-ployees and forcing them to discontinue their work.The pickets forced severalof the truck drivers then waiting to have their coal weighed to dump the coalfrom their trucks at or near the scales and on both sides of the ramp completelyblocking the scales and both sides of the ramp. Some of the pickets said theywere United Mine Workers, and told the employees to "shut down until thestrike is over" and "why don't you quit and be with us and we will get thisthing settled."Tony Sirianni and Patsy Sirianni (also named in the transcriptas Cyrianni) and Lee Allatwat, members of Locals Nos. 1379 and 4050,were iden-tified as among the pickets.As a result of the activities of the pickets, Cleghornwas compelled to suspend further operations."2.October 22, 1949On the morning of October 22, 1949, Cleghorn again attempted to resumeoperations at his tipple and about3 or 4hours after operations had started acalvacade of automobiles, estimated by the employees at from 30 to 75, drove upon the public highway and parked opposite the tipple completely blocking en-trances to the tipple property.Between 100 and 200 pickets left the cars andstood on the edge of the property shouting profane names at the. employees andforcing the drivers of 4 or 5 trucks to dump their coal on the private road leadingto the scales, and between the scales and the ramp blocking the entrance to theproperty.Ken Stalnaker, organizer for District 31, was in the automobile lead-ing the pickets,and after he left his automobile he had the following.conversa-tion with Cleghorn within hearing of the employees :STALNAKER.I see you loaded some coal this morning.CLEGHORN.We did.STALNAKER. I want you to shut down.CLEOHORN. Why?STALNAKER. There is a strike on and we want you to shut down.Wewant everybody to shut down until this strike is over. If you don't shut,down,these boys are liable to get pretty rough with you.On cross-examination of Mrs. Starcher by Respondents' attorney concerningthe conversation between Stalnaker and Cleghorn, the-following additional con-versation between the two was developed :Q. And what did Mr. Cleghorn say then if you remember?A:Well, he said that he did not feel that the pickets had a right to shuthim down because there were other non-union mines working in that region,and none of the pickets had even approached some of them.Q. Then what did Mr. Stalnaker do?A.Well, Mr. Stalnaker said that they eventually would get around to allof them, and after a few more words to that effect, that before the.thing wasover everyone would be shut down.In addition to Ken Stalnaker, representing District 31, Lee Allawat, member ofLocal No. 1379, Ralph Migialolo (otherwise called Frank Mike), president of'The testimony of the different witnesses varied in their estimates of the number ofpickets from 75 to 200.5Although General Counsel did not seek to prove that Cleghorn's operations were shutdown after September 19. it was clear from the testimony that each time Cleghorn soughtto resume operations, pickets would appear and force hint to suspend operations. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal No. 4346, and Tony and Patsy Sirianni, members of Local No. 4050, wereamong the pickets present and participating in the activities on October 22, 1949_When Cleghorn finally agreed to shut down operations of the tipple, the pickets.left the property.3.December 1, 1949On December 1, 1949, when Cleghorn again attempted to operate his tipple,.between 100 and 150 pickets drove down the highway, parked their automobilesopposite the tipple blocking the entrances, and then proceeded completely tooverrun the property, throwing rocks at and cursing the employees and chasing:them from the property.One of the employees was struck on the leg by a rockand was lame for several days thereafter.Mrs. Starcher, a clerk employed in thescale house, attempted to record the license numbers of some of the pickets'automobiles.Several of the pickets assaulted her, took her notes from her, andthrew her against the screen door leading to the scale house, breaking the door.She was then forced into the scale house where she was imprisoned by thepickets.Cleghorn attempted to go to her rescue and about 15 or 20 picketsassaulted him, striking him on the head and face, knocking off his eyeglasses,beat him to the ground, and then kicked him, and finally rolled him down anembankment onto the railroad siding about 75 feet from where the assault began.At the time of the hearing, about a year after the assault, there was still a smalllump on his back where he was kicked by the pickets.Afton Hyre, one of the tipple employees, started to the assistance of Cleghorn,and a number of pickets assaulted him and he was severely beaten and hisclothes partially torn from him.Another tipple employee was present in thescale house and observed these brutal assaults.Ken Stalnaker, previouslyidentified, led the pickets this day.He was the only picket identified.Furtheroperation of the tipple was impossible due to the physical condition of Cleghornand some of his employees, and the further fact that the employees were fear-ful for their safety if they attempted to work.4.January 30, 1950On January 30, 1950, while Cleghorn's tipple was operating, a small group ofpickets drove up in the vicinity of the tipple, parked their automobiles, andwalked back to the tipple but remained on the public highway and from thatpoint talked to the tipple employees requesting them to discontinue operations.Joseph Cromisco (sometimes spelled Kosmicas in the transcript), a member ofLocal No. 1379, was in the group of pickets.The pickets did not remain at thetipple very long, but went back up the highway and within view of employeesworking at the tipple rocked Cleghorn's coal trucks as they passed breaking thewindshield of at least one ,truck and shattering the glass in one of the doors.They stopped some of Cleghorn's trucks, and trucks of independent contractorsemployed by Cleghorn to haul coal, and dumped the coal from the trucks alongthe public highway.5.February 1, 1950On February 1, 1950, between 100 and 150 pickets drove their automobiles to-the vicinity of Cleghorn's tipple, parked their cars, and marched down the high-way to the tipple property.The pickets did not come onto the property, butremained on the public highway 6 and called the employees vile names, andeApparently the reason the pickets did not enter on the property at this time, and ocJanuary 30,was an injunction issued by the State court.The record was not clear as to,this fact,but there was some testimony on the subject. UNITED MINE WORKERS OF AMERICA, DISTRICT 31561among other things said to the employees, "We cannot come on your property,but we will stay out here until you come off and then we will get you."MelineSerdich, president of Local No. 4047, one of the leaders of the pickets, asked forpermission to come onto the property and talk to Cleghorn. Cleghorn.gave himpermission, and in the presence of some of the employees Serdich told Cleghorn,"We are fighting for a full-day week.They are tired of working three days aweek and couldn't make a living out of it. If you go along with us, and shutdown, the thing will be over that much quicker and we will get a full week"Cleghorn then told Serdich, "I hate to shut down but apparently we have to shutdown."Cleghorn testified that this was because the majority of the employeeshad left the tipple upon the approach of the pickets, that after the violent as-saults on December 1, 1949, his tipple employees "just flew like a bunch ofchickens, most of them, whenever a group came back." Cleghorn then agreedwith Serdich that he would shut down the tipple if the pickets would not molest8 or 10 loaded trucks then on the road and would permit these trucks to come inand unload at the tipple. In addition to Serdich, the following were among thepickets at the tipple this day : Meline Davich, Herbert Warnick, James Sabintino,Edward Jarvis, Louis Summers, members of Local No. 4047; Tony Sirianni andPatsy Sirianni, members of Local No. 4050; Lee Allawat, mine committeeman,and Joseph Cromisco and William Kacinec, members of Local No. 1379.'6.February 8, 1950On February 8, 1950, Harry Glover, a truck driver employed by Cleghorn,was hauling coal from the "Strawberry" mine to the tipple on Hackers CreekRoad in Upshur County, West Virginia, another Cleghorn operation, when twoautomobiles passed him and then stopped blocking the road.When Gloverstopped he observed a large number of automobiles occupied by pickets backof him on the highway.Meline Serdich, mine committeeman of Local No. 4047,was in one of the automobiles that passed Glover. Serdich got out of the auto-mobile and came back to Glover's truck.By this time a number of pickets fromthe other automobiles had gathered around Glover's truck. Serdich askedGlover what he was doing, and Glover replied that he was hauling coal forCleghorn, and Serdich replied that he "did not think I was" The pickets thencursed and threatened Glover, and forced him to dump the coal from his truckinto the ditch off the highway.One of the pickets, Louis Summers, opened thetail gate of Glover's truck.Glover then drove his truck away, and about ahalf a mile up the road saw Kenneth Patterson, another truck driver employedby Cleghorn, who had stopped his truck along the highway.Kenneth Patterson, who was also hauling coal for Cleghorn from the "Straw-berry" job, had stopped his truck to tighten some bolts on a rear wheel. Some-one passing down the highway warned him that the pickets were down the roaddumping Glover's truck, and he went to a nearby house and called the Statepolice.As he came out of the house, Glover drove by and told him to run. Ashe started to return to his truck, the pickets drove'up and stopped.Pattersonstopped on an embankment by the side of the road near his truck, and MelineSerdich came up and asked Patterson "whose god-damn truck is this," andPatterson replied that it was Cleghorn's truck. Serdich then told Patterson4General Counsel offered testimony that on February 1, 1950,about the same time thepickets were at the tipple,pickets forced drivers of two of Cleghorn's trucks to dump thecoal from their trucks on a narrow private road leading from the public highway to theDaugherty strip mine,completely blocking ingress and egress to the mine.As none of thepickets engaged in this activity could be identified,the evidence is not sufficient to warranta finding that the Respondents,or any of them,were liable. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDto dump the truck, and Patterson advised Serdich that the operation of thetruck was protected. by a State injunction. Serdich then told Patterson, "Tohell with the injunction, and you too, that I am going to kick the hell out ofyou."Louis Summers, another of the pickets nearby, then said that he knewwhere Patterson lived and that he would cripple Patterson's family and killPatterson.About this time the other pickets arrived and some of them startedup the embankment toward Patterson. Patterson recognized one of them as SamVentura, a member of Local No. 4050, and he told Ventura that all he, Patterson,wanted to do was to take his truck to the tipple and dump the coal, and Venturareplied that he would kill Patterson first.About this time the State police and the sheriff of Upshur County arrived.The State police informed the pickets that the operation of the truck wasprotected by a State court injunction, and one of the pickets then said to thepolice, "To hell with the injunction," and the police then informed the picketsthey were all under arrest.With the assistance of other State police whoarrived on the scene, the pickets were all escorted to the county courthouseand charged with "breach of the peace and violation of a circuit court injunc-tion."After the pickets arrived at the county courthouse they identified them-selves to the police as Meline Serdich, mine committeeman, and 47 members ofLocal No. 4047; Frank Barberio, recording secretary and mine committeeman,Joe Dottelis, mine committeeman, and 25 members of Local No. 4050; JoeScotchie, treasurer, and 25 members of Local No. 1379; and Edward Czeck,financial secretary, and 7 members of Local No. 2338.7.February 10, 1950On the morning of February 10, 1950, about 8: 30 o'clock, a caravan of 23automobiles parked in the vicinity of Cleghorn tipple and about 1.00 pickets gotout of the automobiles and came to the tipple property. Some of them saidthey were looking for Kenneth Patterson. One of the pickets said, "I want tofind him [Patterson]. I will kill the son of a bitch." The pickets were toldthat Patterson was not there, although Patterson was at the time in the scalehouse.When told that Patterson was not there, one of the pickets said, "It is agood thing he ain't here because we are looking for him and we are going tofind him."After Cleghorn's tipple was shut down on February 1, as hereinrelated, it had not reopened for operations and was closed on February 10.A number of the employees were present at the time the pickets were there,having called for their wages.The following pickets were identified :MelineSerdich, mine committeeman of Local No. 4047; Tony and Patsy Sirianni ofLocal No. 4050; and Louis Summers of Local No. 4047.C.Restraint and coercion of S'waney's employeesDuring the period material to this proceeding, Swaney was operating a stripmine located in what is known as the Brushy Fork section (herein referred toas the Brushy Fork mine).. The mining operations were about 2,000 feet offthe public highway and connected with the latter by a private road.From theintersection of the private road with the public highway, trucks traveled about5 miles over the highway to the tipple then being operated by Swaney, known asErie No. 2 or Oral Lake tipple (herein called Oral Lake tipple). The tippleoperations were conducted on a tract of about 45 acres of land generally trian-gular in shape, bounded on one side by the public highway, on another side bya creek (known as Simpson's creek), and on the third side by the main line ofthe Baltimore & Ohio Railroad.Extending from the main line of the railroad UNITED MINE WORKERS OF AMERICA, DISTRICT 31563there is a railroad siding on the property back of and beneath the tipple build-Ing and running approximately parallel with the creek to the corner of theproperty where the public highway crosses the creek over a bridge (the sceneof much of the picketing activities herein related and herein referred to asthe bridge).Trucks hauling coal to the tipple enter the property from thepublic highway at a point approximately 100 feet from the bridge and travelover a private road on the property approximately 800 feet to a group ofbuildings, including a garage, storage house, repair shops, gas pumps, and thescale house, all located near the center of the property.After being weighed atthe scale house, the trucks back to the tipple building located at one side,of theproperty immediately adjacent to the railroad siding.After dumping the coalin the bin at the tipple building, the trucks return to the vicinityof the scalehouse and leave the property over a private road running approximately atright angle to the entrance road and pass a tool shed and the offices (desig-nated on General Counsel's Exhibit No. 23 as a two-story frame dwelling)adjacent to the intersection of the private road with the public highway.1.April 7, 1950On the morning of April 7, 1950, the truck drivers employed by SwaneyTrucking Company reported at the Oral Lake tipple, where their trucks werestored overnight, but refused to go to work unless the Trucking Company wouldsign a contract with United Mine Workers. Robert T. Hutchinson, superin-tendent at the tipple, endeavored to get the truck drivers to continue their workand negotiate their differences.Wally Shear, one of the truck drivers, toldHutchinson they would have to get orders before they could go to work andasked permission to call Fairmont, West Virginia, on the telephone.He men-tioned the names of Ken Stalnaker and Harry Bennettt, two of the officials ofDistrict 31 at Fairmont.Shear called Fairmont on the telephoneand Hutchin-son heard him say, "We have Swaney's jobshut down, and they wantus to nego-tiate and for us to continue to work.What do you want us to do?" After thetelephone conversation, Shear told Hutchinson, "They say nothing doing."Afterthis, the truck drivers left the tipple property, and as they were leaving one ofthem said to Hutchinson, "There will be no coal hauled here to-day.We will seeto that."The drivers then set up picket lines at the bridge on the highway nearthe entrance to the tipple property.Sometimeduring themorning Stalnakerand Bennett arrived at the scene of the picketing and talked with the pickets fora short while, and then left. Shortly after Stalnacker and Bennett left, thepickets placed a log across the highway blocking the passage of the coal trucks.Several trucks hauling coal from the mine to the tipple were blocked bythis logfor some time.About an hour after the placing of the log the State police ar-rived and required the pickets to remove the log.The pickets forced some of thetrucks hauling coal to the tipple to dump the coal by the side of the highway.There were about 25 pickets at the bridge this day, composed largely of thestriking truck drivers.All of the activities of the pickets at the bridge wereplainly visible to Swaney's employees working at the tipple.2.April 10, 1950On April 10, 1950, the picketing at the bridge continued.The number of pick-ets was increased, about 25 strangers joining with the striking truck drivers,and the activities of the pickets became more violent.Ken Stalnaker was withthe pickets at the bridge and stopped B. H. Swaney, president of Swaney, about6: 30 in the morning.Stalnaker requested Swaney to sign a contract covering the961974-52-voi. 95-B7 564DECISIONSOF NATIONAL LABOR RELATIONS BOARDtruck drivers, and said that it would be "pretty rough"around there for Swaneyif he did not sign, and that"if the Scott's Run boys come over,itwould really berough."Scott Tanner, one of the tipple employees,while on his way to work was stoppedat the bridge by the pickets and some of them told Tanner, "You are not workingto-day.Go on back home."One of the pickets handed Tanner an applicationfor the United Mine Workersand toldTanner, "Here,you are going to sign one ofthese,"Tanner turned his car around and drove away from the tipple.He metsome other employees on the way to work,and informed them of the occurrencesat the bridge.Tanner and the other employees then drove on another road backof the tipple,parked their automobiles,and completed the journey to the tipple onfoot arriving late for work.O. Delaney,another tipple employee,was stopped bythe pickets at the bridge and was told to sign an application for the United MineWorkers.Delaney was permitted to continue to the tipple.The log was again placed across the road blocking the passage of the truckshauling coal to the tipple.At one time the pickets partially removed the log topermit the passage of an automobile,and three or four trucks which had beenblocked sought to drive through to the tipple.As they passed through the pick-ets rocked the trucks,breaking the windshields of two of the trucks; one of therocks about the size of an average fist breaking through the windshield and strik-ing the seat next to the driver.83.April 11, 1950On April 11, 1950, the striking truck drivers, and about 75 or 100 other picketswho had joined them, patrolled the highway between the mine and the tipple,stopping the trucks hauling coal for Swaney, forcing some of the drivers to dumpthe coal along the highway, threatening the drivers, and running some of thetrucks into the ditch along the highway.One of Swaney's employees who had driven up the highway observed the activi-ties of the pickets at a point a short distance from the entrance to the mine prop-erty.He testified that the pickets were scattered over the roadway for a distanceof at least a quarter of a mile, and a large group of the pickets was gatheredaround one of the trucks which had just been run into the ditch. As this em-ployee passed the pickets threw rocks at him.When this employee turned fromthe highway onto the private road leading to the mine, he observed 3 trucks com-ing down the private road from the mine.He stopped these trucks and warnedthem of the activities of the pickets.About this time approximately 15 or 20automobiles drove up to the entrance road leading to the mine property andparked, completely blocking the entrance.A number of pickets got out of thesecars, and joined by other pickets who had walked up the highway, walked up theprivate road to where the 3 trucks were parked. Two of these trucks wereowned and operated by independent contractors hauling for Swaney, and thethird was being driven by one of Swaney's employees. Some of the strikingtruck drivers were with the pickets, and led by Ken Stalnaker the pickets dumpedthe coal from 2 of the trucks, and started the third truck fully loaded down agrade and over an embankment into a creek or marsh materially damaging thetruck.g There was testimony that the pickets shouted vile and profane names at the truckdrivers asthey passed.As all of these drivers were employees of independent contractorsand were not employed by Swaney, and this was out of hearing of the -Swaney employees,it does not establish restraint and coercionof Swaney's employees. 11UNITED MINE WORKERS OF AMERICA, DISTRICT 315654.May 23, 1950On May 23, 1950, Howard Mitchell, one of the independent contractors haulingcoal for Swaney, was stopped on the highway near the bridge and in full viewof the employees at the tipple.This was done by the pickets in about 25 or 30automobiles.One of the pickets opened the door of the truck and: endeavored todrag Mitchell from the seat.Mitchell resisted and succeeded in starting histruck and the picket jumped off the running board of the truck.Another picket,whom Mitchell recognized as J. Dodd, one of the striking truck drivers and amember of Local No. 8327, got on the running board of the truck and beat Mitchellover the head and neck with his fist.Mitchell opened the door of his truck forc-ing Dodd to get off.Mitchell then continued onto the tipple. '5.May 26, 1950On the morning of May 26, 1950, between 10 and 11 o'clock, Oakle Delaney,one of Swaney's employees, was sitting in a chair in the scale house weighingcoal.Delaney is crippled in one of his legs. Two men walked into the scalehouse and swore at Delaney and one of them, said, "I thought we.told you fel-lows to shut this place down." One of the men then grabbed Delaney by thecollar and pulled him backwards off his chair and dragged him out of the scalehouse where other pickets joined the first two, and they severely beat Delaney,jumped on his crippled leg, tore his shirt and undershirt from him.Delaneyfinally got away from the pickets, but could not walk and had to drag himselfaway from the tipple up an embankment. The exact number of pickets wasestimated at about 60, but the testimony was that they were all over the tipplegrounds, throwing rocks, slate, and coal at the employees, cursing them, andrunning them from their work. One employee in attempting to escape thepickets fell down and a group of pickets severely beat him, knocking him to theground, kicking him in the stomach and also in the., mouth, knocking out 2 ofhis teeth.The pickets tore the telephone from the wall and rammed the door ofa storage house, tearing the door from its hinges.A number of the strikingtruck drivers, members of Local 8327, were among the pickets.Shortly after the occurrences on May 26, 1950, Swaney had a meeting withC. J. Urbanick, president of District 31, and an agreement was signed with Dis-trict 31 covering the employees at Erie No. 1 tipple, another property owned bySwaney and leased to another operator.At this meeting Urbanick agreed that'if this contract was signed there would be no further picketing or violenceat Oral Lake tipple, and after May 26, 1950, the picketing at Oral Lake tippleceased.D. Findingsas torestraint and coercionThe facts as found clearly establish that the, employees of Cleghorn andSwaney were restrained and coerced in the exercise of their rights asguaran-teed by Section 7 of the Act. In the Cleghorn matter, the employees wererestrained and coerced in the exercise of their right to refrainfrom engagingin Respondents' concerted activity, namely, the 3-day workweek or full strike ;and in the Swaney matter, the employees were restrained and coerced inthe exercise of their right to refrain from engaging in the concerted activitiesof Local No. 8327 and District 31.At the hearing Respondents by their cross-examination sought to establish that there was no restraint and coercion ofthe employees, and that Cleghorn had secured permits to carry firearms thusprovoking the vicious assaults of the pickets.Respondents, however,presentedno argumentat the conclusion of the hearing, nor have they advanced any 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDargument in their brief on these points, possibly reaching the same conclusionas the undersigned has reached, that there is no merit in any of these argu-ments.It would be difficult to imagine more positive evidence of restraint andcoercion of the employees than the evidence in this case shows, and this isparticularly true with respect to Cleghorn's employees.Absent the occur-rences of May 26, 1950, the activities of the pickets involving Swaney's em-ployees was more indirect, involvingas itdid the employees of the independentcontractors.The activities on May 26, 1950, however, were sufficient standingalone to justify my findings of restraint and coercion of the Swaney employees.The picture presented in both of these cases was not one of peaceful and lawfulpicketing, but one of mob violence, destruction of private property, and a totaldisregard for the welfare and safety of other employees designed, as the evi-dence clearly establishes, to intimidate and coerce the employees of both Cleg-horn and Swaney. As Cleghorn so aptly testified, at the word "pickets" hisemployees just ran away from the tipple, and refused to return to work fearingfor their safety.Having found that the activities of the Respondents on the various datesherein mentionedrestrained and coerced the employees of Cleghorn and Swaneyin the exercise of the rights of such employees guaranteed in Section 7 of theAct, thereremainsthe question of the responsibility of the respective Respond-ents for suchacts.I have found that General Counsel offered no evidence thatLocals Nos. 6593 and 4060 were 'labor organizations.Added to this is thefurther fact that no evidence was offered disclosing that any member or repre-sentative of these two locals, and of Local No. 4740, participated in the activitiesherein set forth.For this reason, I shall recommend that the, complaint be dis-missedas to Locals Nos. 6593, 4060, and 4740.The record shows that the original charge filed in Case No. 6-CB-87 by Cleg-born did not name Locals Nos. 2338, 4047, and 4740 as respondents.These threelocals were first named as respondents when the first amended charge was filedon June 19, 1950.Local No. 4740 has already been disposed of and will not bereferred to further.The first time Locals Nos. 2338 and 4047 wereadvisedthat there was any unfair labor practice charged to them was on June 22 and20, 1950, respectively, when the first amended .charge was served on them.Theevidence establishes clearly that members and officers of these two locals partici-pated in the activities of the pickets on and after January 30, 1950, and my find-ings as to violations by these two locals are based entirely on activities of andafter December 22 and 20, 1950, respectively, or 6 months prior to the serviceon these locals of the first amended charge sGeneral Counsel relied upon evidence that automobiles registered in WestVirginia as owned by certain members of some of the locals established thefact that such owners were present at Cleghorn's tipple on January 30, 1950, andas identification of certain pickets who damaged the truck of Mary Pickens onthe same date, and also of certain pickets seen on the highway on February1,1950.The fact that the individual automobile may have been at the scenedoes not establish that the owner was present, nor can it logically be con-tended that the presence of the owner may be inferred therefrom. Such evi-dence standing alone must be rejected as establishing that the owner waspresent 10General Counsel has relied upon Blashfield, Cyclopedia ofAuto-mobile Law and Practice,Permanent Edition, Vol. 9, Part 2, pages 258, 370for his position that "It is a well established rule that when the identity ofa driver of an automobileat the time of an accidentis an issue, that proof of° Luzerne Hide & Tallow Company,89 NLRB 989.10Bitner Fuel Company,supra. UNITED MINE WORKERS OF AMERICA, DISTRICT 31567defendant's ownership of the vehicle raises- a presumption that the automobilewas in the defendant's possession." (Emphasis supplied.)This authority,however, is not in point, as it is based upon the recognized responsibility attach-ing to the ownership of an automobile for theresults of the operation of theautomobile.There was other evidence, however, that the owners of some ofthese automobiles were actually present, driving the same automobiles, and par-ticipating in the activities of the pickets at or about the same time. In theabsence of any proof from Respondents that these parties were not presenton January 30 and February 1, 1950, it is reasonable to assume that . havingbeen identified on other occasions at or about the same time, and engaging insimilar activities, they continued such activities and were present on thesetwo dates.The evidence clearly establishes that the activities against Cleghorn's em-ployees were directed and participated in by representatives, officers, and mem-bers of District 31, and Locals Nos. 4050, 4346, 1379, 2338 and 4047. Stalnakerheld a position of organizer and representative of District 31.As such, heengaged in the adjustment and settlement of grievances and in concerted activitiesin behalf of District 31 and its Locals.Meline Serdich of Local 4047 held theelected position of mine committeeman and as such engaged in collective bargain-ing in behalf of that Local.Edward Czeck held an elected position as an officerof Local No. 2338.Ralph Migialolo (also known as Frank Mike) was chairmanof the mine committee of Local No. 4346 and as such engaged in collectivebargaining in behalf of that Local.Frank Barberio and Joe Dottellis held theelected positions of president and mine committeeman, respectively, of Local No.4050, and as such engaged in collective bargaining on behalf of that Local.LeeAllawatt and Joe Scotchie were mine committeeman and treasurer, respectively,of Local No. 1379, and engaged in collective bargaining on behalf of that Local.The presence of these representatives and officers of District 31 and of the saidLocals, as well as the presence of a large number of the members of the differentLocals, clearly establishes that the pickets were acting as agents of District 31and of the respective Locals, and that District 31 and the respective Locals areresponsible for the acts and conduct which occurred.It is also clear from the evidence that the activities against Swaney's employeeswere directed by Stalnaker and also by Harry Bennett, secretary-treasurer ofDistrict 31, and were known to, if not directed by, C. J. Urbanick, presidentof District 31, and by the officers and members of Local No. 8327, and that Dis-trict 31 and Local No. 8327 are responsible for the acts and conduct of thepickets.Accordingly, I find from the uncontroverted evidence that District 31, andLocals No. 4050, 4346, 1379, 2338, 4047, and 8327 by the conduct herein foundrestrained and coerced the employees of Cleghorn and Swaney in the exercise ofthe rights guaranteed in Section 7 of the Act.I further find no substantial, reliable, or probative evidence, that LocalsNos. 4060, 6593, and 4740, or any of -them, restrained or coerced the employeesof Cleghorn and Swaney within the meaning of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of District 31 and of Locals Nos. 4050, 4346, 1379, 2338, 4047, and8327 set forth in Section III, above,occurringin connection with the operationsof Cleghorn and Swaney describedin SectionI,hereof, havea close, intimate,and substantialrelation to trade, traffic, and commerceamong the several Statesand tend to lead to labor disputesburdeningand obstructingcommerce and thefreeflow ofcommerce. 568.-DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that District 31 and Locals Nos. 4050, 4346, 1379, 2338, 4047,and .8327 have engaged in certain unfair labor practices, I shall recommendthat they, and each of them, cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.I have found that District 31 and Locals Nos. 4050, 4346, 1379, 2338, 4047,and 8327 restrained and coerced the employees of Cleghorn and Swaney in theexercise of their rights guaranteed by Section 7 of the Act, by the activities asherein described.I shall accordingly recommend that District 31 and the saidLocals cease and desist from such, or any like or related, conduct. In view ofthe nature of the conduct and the express threats of District 31 and the saidlocals to resort in the future to like or similar acts of force and violence, I ampersuaded that the unfair labor practices committed evidence a purpose todefeat the rights guaranteed by the Act and a danger of the commission in thefuture of other unfair labor practices proscribed.Accordingly, in order to makeeffective the interdependent guarantees of Section 7 and thus effectuate thepolicies of the Act, I shall recommend that District 31 and the said locals ceaseand desist from in any manner restraining or coercing the employees of Cleghornand Swaney in the exercise of their rights guaranteed in the Act.General Counsel has urged a broad cease-and-desist order enjoining District31 from restraining and coercing any employee within its territorial jurisdic-tion, not limited to the particular employees involved herein. InBitner FuelCompany, supra,the Board found against General Counsel in a similar conten-tion, saying, "We are not satisfied on the record before us that District 31'sconduct,confinedsofar as the evidence shows to Bitner's operations,warrantsso broad an order here." (Emphasis supplied.) In the present case, however,the record discloses a repetition in the Cleghorn case of the conduct in theBitnercase immediately following the occurrences in the latter case and continuingover a period of about 6 months, and a continuation in the Swaney case of theviolent character of such conduct immediately following the Cleghorn matter.In addition, the record discloses the threat made by Stalnaker that "eventuallythey would get around to all of them (non-union mines)," and that "before thething was over everyone would be shut down." That this threat was not idleis evidenced by the conduct of District 31 in the Swaney case, and convinces methat all of this is but a part of a planned program' to apply the same techniquesto all the nonunion mines within the organizing jurisdiction of District 31.Tolimit the order to the employees of the, two charging parties in this case "wouldbe to disregard not only the danger of future commissions of unlawful acts tohe anticipated from the course of conduct in the past, but the openly expressedthreat of the extension of those violations to other employees." "Accordingly, -I shall recommend that the order be broadened to cover the territorial juris-diction of District 31, but limiting the order to the restraint and coercion ofemployees engaged in mining operations.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following :CONCLUSIONS OF LAW1.District 31 and Locals Nos. 4050, 4346, 1379, 2338, 4047, and 8327 are labororganizations within the meaning of Section 2 (5) of the Act.2.Cleghorn and Swaney are engaged in commerce within the meaning ofSection 2 (6) and (7) of the Act.21We8t Kentucky Coal Company, 92NLRB 916. THE OCALA STAR BANNER5693.By restraining and coercing the employees of Cleghorn and Swaney in theexercise of the rights guaranteed in Section 7 of the Act, District 31 and LocalsNos. 4050, 4346, 1379, 2338, 4047, and 8327 have engaged and are engaging inunfair labor practices within the meaning of Section 8 (b) (1) (A) of the Act..4.The aforesaid unfair labor practices are unfair labor practices affectingcommercewithin the meaning of Section 2 (6) and (7) of the Act.5.Locals Nos. 6593, 4060, and 4740 have not restrained or coerced the em-ployees of Cleghorn and Swaney within the meaning of the Act, asalleged inthe complaint.[Recommended Order omitted from publication in this volume.]THE OCALASTAR BANNERandINTERNATIONALPRINTING PRESSMEN&ASSISTANTS' UNION OF NORTH AMERICA, A. F. OF L.,PETITIONER.Case No. 10-RC-1365. July 25, 1951Decision and Directionof ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Paul L. Harper, hearingofficer.The hearing officer's rulings made at thehearing are freefrom prejudicial error and are hereby affirmed.Pusuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer publishes and printsa newspaper.The Peti-tioner ' seeks a unit .of pressmen and stereotypers in the Employer'spressroom.The Employer takes no issue with the unit described inthe petition.However, it contends that the unitis inappropriateasserting that there is only one full-time nonsupervisory employeeinvolved.Of the three employees contemplated by the petition, theEmployer contends that two should not be included in the unit, onebecause he is a supervisor, and the otherbecausehe worksless than,50 percent of his time in the pressroom, the rest of his time beingspent in other departments of the employer.95 NLRB No. 74.